DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on March 04, 2022. The application contains claims 1-20: 
Claims 1, 5-8, 10, 14-17, 19, and 20 are amended
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 04, 2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on February 22, 2022 and March 21, 2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments and amendments filed on March 04, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Specification
	The amendment to the specification is entered, and the corresponding objections to the specification are withdrawn.

Claim Objections
In view of the amendments to the claims, the objections to claims 1, 10, and 19 are withdrawn.
However, the amendments raise new informality issues. Please see below for details.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed with new prior art and rationale. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities: 
Claims 1, 10, and 19 each recite “the highest weighted record” in line 18-19, 20-21, and 19-20, respectively. This limitation should read “the highest-weighted record” to be consistent with respective antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over BESS et al. (US 20140244300 A1), in view of Bayliss (US 8046362 B2), and in further view of LYONS et al. (US 20180181644 A1).

With regard to claim 1,
BESS teaches
a computerized method (Abstract: identifying, comparing, updating and merging duplicate records across a heterogeneous healthcare organization) comprising: 
receiving a plurality of records from one or more sources disparate from a first source (Fig. 4, step 202; [0132]: receive healthcare records from a plurality of different sources, such as different healthcare organizations that are disparate from an MPI database, wherein an MPI database corresponds to "a first source"); 
receiving at least one source record from the first source (Fig. 4, step 214; [0135], lines 6-11: receive records from the master database with one or more fields which match the query parameter, wherein the master database, i.e., the MPI database, corresponds to “the first source” as discussed above); 
BESS does not teach
calculating a probability of duplication for the plurality of records utilizing one or more rules;
generating a plurality of collections from the plurality of records, wherein the plurality of collections include one or more records having a probability of duplication exceeding a predetermined threshold;
for each of the one or more records having the probability of duplication that exceeds the predetermined threshold within the plurality of collections, weighting each record with a weight value;
identifying, from within each collection in the plurality of collections, a highest-weighted record having a highest numerical weight value within the collection; 
generating a highest-weight collection that includes the highest weighted record identified in each of the plurality of collections;Page 3 of 15Application No. 16/715,64027098.319708
Response Filed: 03/04/2022Reply to Office Action of: 12/10/2021analyzing the highest-weight collection against the at least one source record from the first source; and
based on analyzing the highest-weight collection, generating an updated set of records to write to the first source.  
Bayliss teaches
calculating a probability of duplication for the plurality of records utilizing one or more rules (Fig. 2, block 215; Col. 14, lines 16-43: calculate a score that the records in the database reference the same individual utilizing Equations 3, 4 or 5, wherein a score corresponds to “a probability of duplication”, Equations 3, 4 or 5 corresponds to “one or more rules”, and records in the database corresponds to “the plurality of records”); 
generating a plurality of collections from the plurality of records, wherein the plurality of collections include one or more records having a probability of duplication exceeding a predetermined threshold (Fig. 2, block 215; Col. 14, lines 16-43: if the score exceeds a threshold, the records may be linked. The linking decision may be made for every pair of records in the database. The result of the preliminary linking operation may be that the database now contains entity representations, that is, multiple sets of linked records, where each such linked set is meant to contain records that correspond to the same individual, wherein multiple sets of linked records corresponds to “a plurality of collections” and linked records in each set have the score, “a probability of duplication”, exceeding “a predetermined threshold”); 
for each of the one or more records having the probability of duplication that exceeds the predetermined threshold within the plurality of collections, weighting each record with a weight value (Fig. 2, block 225, 230; Col. 15, lines 57-67; Col. 16, lines 1-37; Col. 16, lines 65-67; Col. 17, lines 1-2: calculate field value probabilities & field value weights and field probabilities & field weights for every field in every record in the database and store for later use, wherein field value probabilities & field value weights and field probabilities & field weights correspond to “a weight value”, and every record in the database includes the records having the probability of duplication exceeding the threshold);
identifying, from within each collection in the plurality of collections, a highest-weighted record having a highest numerical weight value within the collection (Fig. 2, block 240; Col. 17, lines 32-34 and 43-51; Col. 15, lines 24-37: the database may undergo a propagation operation between the second iteration and third iteration. The field value that occurs most frequently in a given field in records linked to the same entity representation may be propagated to records linked to the same entity representation that contain a null value in the given field, wherein the field value that occurs most frequently indicates both “a highest-weighted record” and “a highest numerical weight value”, and records linked to the same entity representation refers to each of the multiple sets of linked records, i.e., “each collection in the plurality of collections”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS to incorporate the teachings of Bayliss to calculate a probability of duplication for the plurality of records utilizing one or more rules, generate a plurality of collections from the plurality of records, wherein the plurality of collections include one or more records having a probability of duplication exceeding a predetermined threshold, weight each record with a weight value for each of the one or more records having the probability of duplication that exceeds the predetermined threshold within the plurality of collections, and identify, from within each collection in the plurality of collections, a highest-weighted record having a highest numerical weight value within the collection. Doing so would use a symmetric and reflexive function to allow for linking records and entity representations whose field values differ by applying iterative techniques such that parameters from each linking iteration are used in the next linking iteration to avoid the need of human interaction in order to calibrate and utilize record matching formulas used for the linking decisions as taught by Bayliss (Abstract).
BESS and Bayliss do not teach
generating a highest-weight collection that includes the highest weighted record identified in each of the plurality of collections;Page 3 of 15Application No. 16/715,64027098.319708
Response Filed: 03/04/2022Reply to Office Action of: 12/10/2021analyzing the highest-weight collection against the at least one source record from the first source; and
based on analyzing the highest-weight collection, generating an updated set of records to write to the first source.  
LYONS teaches
generating a highest-weight collection that includes the highest weighted record identified in each of the plurality of collections (Fig. 1C, step 172, 174; [0041]-[0042]: select a best match from each non one-to-one (164) and add the matched records to a list of matches, wherein a list of matches corresponds to “a highest-weight collection”, each non one-to-one corresponds to “each of the plurality of collections”, and a best match selected based on calculated compatibility index corresponds to “the highest weighted record”); 
analyzing the highest-weight collection against the at least one source record from the first source (Fig. 2A; [0029]: merging duplicates on the matched records 214, i.e., the list of matches, involves both the list of matches and their corresponding matched record from the other data store, wherein the corresponding matched record corresponds to “the at least one source record from the first source”, and the merging corresponds to “analyzing”); and 
based on analyzing the highest-weight collection, generating an updated set of records to write to the first source (Fig. 2A, 210a-210n: Merged Record Subset1-Merged Record Subsetn correspond to “an updated set of records”, and data store 1 or data store 2 corresponds to “the first source”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS and Bayliss to incorporate the teachings of LYONS to generate a highest-weight collection that includes the highest-weighted record identified in each of the plurality of collections, analyze the highest-weight collection against the at least one source record from the first source, and generate an updated set of records to write to the first source based on analyzing the highest-weight collection. Doing so would utilize a model that incorporates many fields in the merging process via a combinatorial function, thereby vastly improving the probability of a correct match as taught by LYONS ([0003]).

With regard to claim 2,
As discussed regarding claim 1, BESS and Bayliss and LYONS teach all the limitations.
BESS further teaches
the method of claim 1, wherein each of the one or more sources is an electronic health record (EHR) system ([0036]: Electronic protected health information).

With regard to claim 3,
As discussed regarding claim 1, BESS and Bayliss and LYONS teach all the limitations.
Bayliss further teaches
the method of claim 1, wherein the probability of duplication is a percentage value and the predetermined threshold is a configurable value (Col. 5, lines 49-57: such comparisons by Equations 2-5 may yield, for each field, a probability that the filed values match may be one (1) if the fields exactly match and zero (0) otherwise, wherein the probability of duplication, which is produced utilizing Equations 3, 4 or 5 as discussed above, having a value between 0 and 1 is equivalent to “a percentage value”. Col. 70, lines 42-47: a threshold can be set according to an administrator's determination of a suitable confidence level teaches “a configurable value”).

With regard to claim 4,
As discussed regarding claim 1, BESS and Bayliss and LYONS teach all the limitations.
Bayliss further teaches
the method of claim 1, wherein the one or more rules evaluate at least one variable of a field within a record (Col. 7, lines 60-67; Col. 8, lines 1-2: in Equation 3, one of the rules used to calculate the probability of duplication, each pf may be a probability that the field values of r1 and r2 match in field f, wherein a probability that the field values of r1 and r2 match in field f corresponds to “at least one variable of a field within a record").

With regard to claim 6,
As discussed regarding claim 4, BESS and Bayliss and LYONS teach all the limitations.
Bayliss further teaches
the method of claim 4, wherein the weight value is associated with at least one additional variable different from the at least one variable of the field within the record that is evaluated by the one or more rules (Fig. 2, block 225; Col. 15, lines 57-67; Col. 16, lines 1-34: field value probabilities & field value weights, “the weight value”, is associated with the probability that a record chosen at random contains the associated field value, wherein the probability that a record chosen at random contains the associated field value corresponds to “at least one additional variable different from the at least one variable of the field within the record that is evaluated by the one or more rules”).

With regard to claim 7,
As discussed regarding claim 4, BESS and Bayliss and LYONS teach all the limitations.
Bayliss further teaches
the method of claim 4, wherein the weight value is associated with the at least one variable of the field within the record evaluated by the one or more rules (Fig. 2, block 230; Col. 16, lines 35-37; Col. 16, lines 65-67; Col. 17, lines 1-2: field probabilities & field weights, “the weight value”, is associated with the probability that two randomly chosen records share a common field value in the associated field, wherein the probability that two randomly chosen records share a common field value in the associated field corresponds to “the at least one variable of the field within the record evaluated by the one or more rules”).

With regard to claim 8,
As discussed regarding claim 1, BESS and Bayliss and LYONS teach all the limitations.
LYONS further teaches
the method of claim 1, wherein analyzing the highest-weight collection against the at least one source record of the first source comprises: 
identifying whether the at least one source record of the first source is a duplicate of at least one other record in the highest-weight collection (Fig. 1C, step 172; [0041]: select a best match indicates “identifying […] a duplicate […]”); and 
upon identifying that the at least one source record of the first source is a duplicate of a duplicate of the at least one other record, creating an updated record that includes content of the at least one source record and the at least one other record (Fig. 2A, 210a-210n: Merged Record Subset1-Merged Record Subsetn correspond to such “an updated record”).

With regard to claim 9,
As discussed regarding claim 8, BESS and Bayliss and LYONS teach all the limitations.
LYONS further teaches
the method of claim 8, further comprising aggregating the updated record and any other records of the highest-weight collection into the updated set of records (Fig. 2A, 210a-210n: “updated record”. Fig. 2A, 216a, 216b: “any other records”).

With regard to claim 10,
BESS teaches
one or more non-transitory computer-readable media having executable instructions embodied thereon that, when executed by a processor of a computer device, perform a method, the method (Abstract: identifying, comparing, updating and merging duplicate records across a heterogeneous healthcare organization) comprising: 
receiving a plurality of records from one or more sources disparate from a first source (Fig. 4, step 202; [0132]: receive healthcare records from a plurality of different sources, such as different healthcare organizations that are disparate from an MPI database, wherein an MPI database corresponds to "a first source"); 
receiving at least one source record from the first source (Fig. 4, step 214; [0135], lines 6-11: receive records from the master database with one or more fields which match the query parameter, wherein the master database, i.e., the MPI database, corresponds to “the first source” as discussed above); 
BESS does not teach
calculating a probability of duplication for the plurality of records utilizing one or more rules;
generating a plurality of collections from the plurality of records, wherein the plurality of collections include one or more records having a probability of duplication exceeding a predetermined threshold;
for each of the one or more records having the probability of duplication that exceeds the predetermined threshold within the plurality of collections, weighting each record with a weight value;
identifying, from within each collection in the plurality of collections, a highest-weighted record having a highest numerical weight value within the collection; 
generating a highest-weight collection that includes the highest weighted record identified in each of the plurality of collections;Page 3 of 15Application No. 16/715,64027098.319708
Response Filed: 03/04/2022Reply to Office Action of: 12/10/2021analyzing the highest-weight collection against the at least one source record from the first source; and
based on analyzing the highest-weight collection, generating an updated set of records to write to the first source.  
Bayliss teaches
calculating a probability of duplication for the plurality of records utilizing one or more rules (Fig. 2, block 215; Col. 14, lines 16-43: calculate a score that the records in the database reference the same individual utilizing Equations 3, 4 or 5, wherein a score corresponds to “a probability of duplication”, Equations 3, 4 or 5 corresponds to “one or more rules”, and records in the database corresponds to “the plurality of records”); 
generating a plurality of collections from the plurality of records, wherein the plurality of collections include one or more records having a probability of duplication exceeding a predetermined threshold (Fig. 2, block 215; Col. 14, lines 16-43: if the score exceeds a threshold, the records may be linked. The linking decision may be made for every pair of records in the database. The result of the preliminary linking operation may be that the database now contains entity representations, that is, multiple sets of linked records, where each such linked set is meant to contain records that correspond to the same individual, wherein multiple sets of linked records corresponds to “a plurality of collections” and linked records in each set have the score, “a probability of duplication”, exceeding “a predetermined threshold”); 
for each of the one or more records having the probability of duplication that exceeds the predetermined threshold within the plurality of collections, weighting each record with a weight value (Fig. 2, block 225, 230; Col. 15, lines 57-67; Col. 16, lines 1-37; Col. 16, lines 65-67; Col. 17, lines 1-2: calculate field value probabilities & field value weights and field probabilities & field weights for every field in every record in the database and store for later use, wherein field value probabilities & field value weights and field probabilities & field weights correspond to “a weight value”, and every record in the database includes the records having the probability of duplication exceeding the threshold);
identifying, from within each collection in the plurality of collections, a highest-weighted record having a highest numerical weight value within the collection (Fig. 2, block 240; Col. 17, lines 32-34 and 43-51; Col. 15, lines 24-37: the database may undergo a propagation operation between the second iteration and third iteration. The field value that occurs most frequently in a given field in records linked to the same entity representation may be propagated to records linked to the same entity representation that contain a null value in the given field, wherein the field value that occurs most frequently indicates both “a highest-weighted record” and “a highest numerical weight value”, and records linked to the same entity representation refers to each of the multiple sets of linked records, i.e., “each collection in the plurality of collections”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS to incorporate the teachings of Bayliss to calculate a probability of duplication for the plurality of records utilizing one or more rules, generate a plurality of collections from the plurality of records, wherein the plurality of collections include one or more records having a probability of duplication exceeding a predetermined threshold, weight each record with a weight value for each of the one or more records having the probability of duplication that exceeds the predetermined threshold within the plurality of collections, and identify, from within each collection in the plurality of collections, a highest-weighted record having a highest numerical weight value within the collection. Doing so would use a symmetric and reflexive function to allow for linking records and entity representations whose field values differ by applying iterative techniques such that parameters from each linking iteration are used in the next linking iteration to avoid the need of human interaction in order to calibrate and utilize record matching formulas used for the linking decisions as taught by Bayliss (Abstract).
BESS and Bayliss do not teach
generating a highest-weight collection that includes the highest weighted record identified in each of the plurality of collections;Page 3 of 15Application No. 16/715,64027098.319708
Response Filed: 03/04/2022Reply to Office Action of: 12/10/2021analyzing the highest-weight collection against the at least one source record from the first source; and
based on analyzing the highest-weight collection, generating an updated set of records to write to the first source.  
LYONS teaches
generating a highest-weight collection that includes the highest weighted record identified in each of the plurality of collections (Fig. 1C, step 172, 174; [0041]-[0042]: select a best match from each non one-to-one (164) and add the matched records to a list of matches, wherein a list of matches corresponds to “a highest-weight collection”, each non one-to-one corresponds to “each of the plurality of collections”, and a best match selected based on calculated compatibility index corresponds to “the highest weighted record”); 
analyzing the highest-weight collection against the at least one source record from the first source (Fig. 2A; [0029]: merging duplicates on the matched records 214, i.e., the list of matches, involves both the list of matches and their corresponding matched record from the other data store, wherein the corresponding matched record corresponds to “the at least one source record from the first source”, and the merging corresponds to “analyzing”); and 
based on analyzing the highest-weight collection, generating an updated set of records to write to the first source (Fig. 2A, 210a-210n: Merged Record Subset1-Merged Record Subsetn correspond to “an updated set of records”, and data store 1 or data store 2 corresponds to “the first source”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS and Bayliss to incorporate the teachings of LYONS to generate a highest-weight collection that includes the highest-weighted record identified in each of the plurality of collections, analyze the highest-weight collection against the at least one source record from the first source, and generate an updated set of records to write to the first source based on analyzing the highest-weight collection. Doing so would utilize a model that incorporates many fields in the merging process via a combinatorial function, thereby vastly improving the probability of a correct match as taught by LYONS ([0003]).

With regard to claim 11,
As discussed regarding claim 10, BESS and Bayliss and LYONS teach all the limitations.
BESS further teaches
the media of claim 10, wherein each of the one or more sources is an electronic health record (EHR) system ([0036]: Electronic protected health information).

With regard to claim 12,
As discussed regarding claim 10, BESS and Bayliss and LYONS teach all the limitations.
Bayliss further teaches
the media of claim 10, wherein the probability of duplication is a percentage value and the predetermined threshold is a configurable value (Col. 5, lines 49-57: such comparisons by Equations 2-5 may yield, for each field, a probability that the filed values match may be one (1) if the fields exactly match and zero (0) otherwise, wherein the probability of duplication, which is produced utilizing Equations 3, 4 or 5 as discussed above, having a value between 0 and 1 is equivalent to “a percentage value”. Col. 70, lines 42-47: a threshold can be set according to an administrator's determination of a suitable confidence level teaches “a configurable value”).

With regard to claim 13,
As discussed regarding claim 10, BESS and Bayliss and LYONS teach all the limitations.
Bayliss further teaches
the media of claim 10, wherein the one or more rules evaluate at least one variable of a field within a record (Col. 7, lines 60-67; Col. 8, lines 1-2: in Equation 3, one of the rules used to calculate the probability of duplication, each pf may be a probability that the field values of r1 and r2 match in field f, wherein a probability that the field values of r1 and r2 match in field f corresponds to “at least one variable of a field within a record").

With regard to claim 15,
As discussed regarding claim 13, BESS and Bayliss and LYONS teach all the limitations.
Bayliss further teaches
the media of claim 13, wherein the weight value is associated with at least one additional variable different from the at least one variable of the field within the record that is evaluated by the one or more rules (Fig. 2, block 225; Col. 15, lines 57-67; Col. 16, lines 1-34: field value probabilities & field value weights, “the weight value”, is associated with the probability that a record chosen at random contains the associated field value, wherein the probability that a record chosen at random contains the associated field value corresponds to “at least one additional variable different from the at least one variable of the field within the record that is evaluated by the one or more rules”).

With regard to claim 16,
As discussed regarding claim 13, BESS and Bayliss and LYONS teach all the limitations.
Bayliss further teaches
the media of claim 13, wherein the weight value is associated with the at least one variable of the field within the record evaluated by the one or more rules (Fig. 2, block 230; Col. 16, lines 35-37; Col. 16, lines 65-67; Col. 17, lines 1-2: field probabilities & field weights, “the weight value”, is associated with the probability that two randomly chosen records share a common field value in the associated field, wherein the probability that two randomly chosen records share a common field value in the associated field corresponds to “the at least one variable of the field within the record evaluated by the one or more rules”).

With regard to claim 17,
As discussed regarding claim 10, BESS and Bayliss and LYONS teach all the limitations.
LYONS further teaches
the media of claim 10, wherein analyzing the highest-weight collection against the at least one source record of the first source comprises: 
identifying whether the at least one source record of the first source is a duplicate of at least one other record in the highest-weight collection (Fig. 1C, step 172; [0041]: select a best match indicates “identifying […] a duplicate […]”); and 
upon identifying that the at least one source record of the first source is a duplicate of a duplicate of the at least one other record, creating an updated record that includes content of the at least one source record and the at least one other record (Fig. 2A, 210a-210n: Merged Record Subset1-Merged Record Subsetn correspond to “an updated record”).

With regard to claim 18,
As discussed regarding claim 17, BESS and Bayliss and LYONS teach all the limitations.
LYONS further teaches
the media of claim 17, further comprising aggregating the updated record and any other records of the highest-weight collection into the updated set of records (Fig. 2A, 210a-210n: “updated record”. Fig. 2A, 216a, 216b: “any other records”).

With regard to claim 19,
BESS teaches
a system (Abstract: identifying, comparing, updating and merging duplicate records across a heterogeneous healthcare organization), the system comprising: 
one or more processors ([0098]: one or more processors) configured to:
receive a plurality of records from one or more sources disparate from a first source (Fig. 4, step 202; [0132]: receive healthcare records from a plurality of different sources, such as different healthcare organizations that are disparate from an MPI database, wherein an MPI database corresponds to "a first source"); 
receive at least one source record from the first source (Fig. 4, step 214; [0135], lines 6-11: receive records from the master database with one or more fields which match the query parameter, wherein the master database, i.e., the MPI database, corresponds to “the first source” as discussed above); 
BESS does not teach
calculate a probability of duplication for the plurality of records utilizing one or more rules;
generate a plurality of collections from the plurality of records, wherein the plurality of collections include one or more records having a probability of duplication exceeding a predetermined threshold;
for each of the one or more records having the probability of duplication that exceeds the predetermined threshold within the plurality of collections, weight each record with a weight value;
identify, from within each collection in the plurality of collections, a highest-weighted record having a highest numerical weight value within the collection; 
generate a highest-weight collection that includes the highest weighted record identified in each of the plurality of collections;Page 3 of 15Application No. 16/715,64027098.319708
Response Filed: 03/04/2022Reply to Office Action of: 12/10/2021analyze the highest-weight collection against the at least one source record from the first source; and
based on analyzing the highest-weight collection, generate an updated set of records to write to the first source.  
Bayliss teaches
calculate a probability of duplication for the plurality of records utilizing one or more rules (Fig. 2, block 215; Col. 14, lines 16-43: calculate a score that the records in the database reference the same individual utilizing Equations 3, 4 or 5, wherein a score corresponds to “a probability of duplication”, Equations 3, 4 or 5 corresponds to “one or more rules”, and records in the database corresponds to “the plurality of records”); 
generate a plurality of collections from the plurality of records, wherein the plurality of collections include one or more records having a probability of duplication exceeding a predetermined threshold (Fig. 2, block 215; Col. 14, lines 16-43: if the score exceeds a threshold, the records may be linked. The linking decision may be made for every pair of records in the database. The result of the preliminary linking operation may be that the database now contains entity representations, that is, multiple sets of linked records, where each such linked set is meant to contain records that correspond to the same individual, wherein multiple sets of linked records corresponds to “a plurality of collections” and linked records in each set have the score, “a probability of duplication”, exceeding “a predetermined threshold”); 
for each of the one or more records having the probability of duplication that exceeds the predetermined threshold within the plurality of collections, weight each record with a weight value (Fig. 2, block 225, 230; Col. 15, lines 57-67; Col. 16, lines 1-37; Col. 16, lines 65-67; Col. 17, lines 1-2: calculate field value probabilities & field value weights and field probabilities & field weights for every field in every record in the database and store for later use, wherein field value probabilities & field value weights and field probabilities & field weights correspond to “a weight value”, and every record in the database includes the records having the probability of duplication exceeding the threshold);
identify, from within each collection in the plurality of collections, a highest-weighted record having a highest numerical weight value within the collection (Fig. 2, block 240; Col. 17, lines 32-34 and 43-51; Col. 15, lines 24-37: the database may undergo a propagation operation between the second iteration and third iteration. The field value that occurs most frequently in a given field in records linked to the same entity representation may be propagated to records linked to the same entity representation that contain a null value in the given field, wherein the field value that occurs most frequently indicates both “a highest-weighted record” and “a highest numerical weight value”, and records linked to the same entity representation refers to each of the multiple sets of linked records, i.e., “each collection in the plurality of collections”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS to incorporate the teachings of Bayliss to calculate a probability of duplication for the plurality of records utilizing one or more rules, generate a plurality of collections from the plurality of records, wherein the plurality of collections include one or more records having a probability of duplication exceeding a predetermined threshold, weight each record with a weight value for each of the one or more records having the probability of duplication that exceeds the predetermined threshold within the plurality of collections, and identify, from within each collection in the plurality of collections, a highest-weighted record having a highest numerical weight value within the collection. Doing so would use a symmetric and reflexive function to allow for linking records and entity representations whose field values differ by applying iterative techniques such that parameters from each linking iteration are used in the next linking iteration to avoid the need of human interaction in order to calibrate and utilize record matching formulas used for the linking decisions as taught by Bayliss (Abstract).
BESS and Bayliss do not teach
generate a highest-weight collection that includes the highest weighted record identified in each of the plurality of collections;Page 3 of 15Application No. 16/715,64027098.319708
Response Filed: 03/04/2022Reply to Office Action of: 12/10/2021analyze the highest-weight collection against the at least one source record from the first source; and
based on the analysis of the highest-weight collection, generate an updated set of records to write to the first source.  
LYONS teaches
generate a highest-weight collection that includes the highest weighted record identified in each of the plurality of collections (Fig. 1C, step 172, 174; [0041]-[0042]: select a best match from each non one-to-one (164) and add the matched records to a list of matches, wherein a list of matches corresponds to “a highest-weight collection”, each non one-to-one corresponds to “each of the plurality of collections”, and a best match selected based on calculated compatibility index corresponds to “the highest weighted record”); 
analyze the highest-weight collection against the at least one source record from the first source (Fig. 2A; [0029]: merging duplicates on the matched records 214, i.e., the list of matches, involves both the list of matches and their corresponding matched record from the other data store, wherein the corresponding matched record corresponds to “the at least one source record from the first source”, and the merging corresponds to “analyzing”); and 
based on the analysis of the highest-weight collection, generate an updated set of records to write to the first source (Fig. 2A, 210a-210n: Merged Record Subset1-Merged Record Subsetn correspond to “an updated set of records”, and data store 1 or data store 2 corresponds to “the first source”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS and Bayliss to incorporate the teachings of LYONS to generate a highest-weight collection that includes the highest-weighted record identified in each of the plurality of collections, analyze the highest-weight collection against the at least one source record from the first source, and generate an updated set of records to write to the first source based on analyzing the highest-weight collection. Doing so would utilize a model that incorporates many fields in the merging process via a combinatorial function, thereby vastly improving the probability of a correct match as taught by LYONS ([0003]).

With regard to claim 20,
As discussed regarding claim 19, BESS and Bayliss and LYONS teach all the limitations.
LYONS further teaches
the system of claim 19, wherein analyzing the highest-weight collection against the at least one source record of the first source comprises: 
identifying whether the at least one source record of the first source is a duplicate of at least one other record in the highest-weight collection (Fig. 1C, step 172; [0041]: select a best match indicates “identifying […] a duplicate […]”); and 
upon identifying that the at least one source record of the first source is a duplicate of the at least one other record, creating an updated record that includes content of the at least one source record and the at least one other record (Fig. 2A, 210a-210n: Merged Record Subset1-Merged Record Subsetn correspond to “an updated record”).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BESS et al. (US 20140244300 A1), in view of Bayliss (US 8046362 B2), and in further view of LYONS et al. (US 20180181644 A1) and Rowe et al. (US 20190303371 A1).

With regard to claim 5,
As discussed regarding claim 4, BESS and Bayliss and LYONS teach all the limitations.
BESS and Bayliss and LYONS do not teach 
the method of claim 4, wherein the one or more rules evaluating the at least one variable of the field within the record comprises associating each outcome of the at least one variable with a numeric value, wherein each outcome comprises a variable match, a variable mis-match, and a non-existent variable.
Rowe teaches
the method of claim 4, wherein the one or more rules evaluating the at least one variable of the field within the record comprises associating each outcome of the at least one variable with a numeric value, wherein each outcome comprises a variable match, a variable mis-match, and a non-existent variable ([0069]: an attribute comparison result 209 preset value, e.g., a match=1, a non-match=0, a blank=0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS and Bayliss and LYONS to incorporate the teachings of Rowe to associate a numeric value to each outcome which comprises variable match, a variable mis-match, and a non-existent variable. Doing so would account for all scenarios when it comes to comparing a field value of two data records to improve the efficacy of matching algorithms.

With regard to claim 14,
As discussed regarding claim 13, BESS and Bayliss and LYONS teach all the limitations.
BESS and Bayliss and LYONS do not teach 
the media of claim 13, wherein the one or more rules evaluating the at least one variable of the field within the record comprises associating each outcome of the at least one variable with a numeric value, wherein each outcome comprises a variable match, a variable mis-match, and a non-existent variable.
Rowe teaches
the media of claim 13, wherein the one or more rules evaluating the at least one variable of the field within the record comprises associating each outcome of the at least one variable with a numeric value, wherein each outcome comprises a variable match, a variable mis-match, and a non-existent variable ([0069]: an attribute comparison result 209 preset value, e.g., a match=1, a non-match=0, a blank=0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESS and Bayliss and LYONS to incorporate the teachings of Rowe to associate a numeric value to each outcome which comprises variable match, a variable mis-match, and a non-existent variable. Doing so would account for all scenarios when it comes to comparing a field value of two data records to improve the efficacy of matching algorithms.

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168